DETAILED ACTION
This is an Office action based on application number 15/539,104 filed 22 June 2017, which is a national stage entry of PCT/KR2015/013049 filed 2 December 2015, which claims priority to KR10-2014-0187619 filed 23 December 2014. Claims 1-14, 17-19, and 21-26 are pending. Claims 1-8 and 24-25 are withdrawn from consideration due to Applicant’s election. Claims 15-16 and 20 are canceled.
Amendments to the claims, filed 2 June 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 June 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 9-14, 17-19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kishioka et al. (US Patent Application Publication No. US 2012/0329970 A1) (Kishioka) in view of Lee et al. (US Patent Application Publication No. US 2014/0162044 A1) (Lee), Mohite et al. (US Patent Application Publication No. US 2009/0214868 A1) (Mohite), and Ooka et al. (WIPO International Publication No. WO 2014/091927 A1 with citations taken from the provided machine translation) (Ooka).

Regarding instant claims 9, 14, and 17:
	Kishioka discloses an optical pressure-sensitive adhesive sheet (paragraph [0011]), which is analogous to the claimed adhesive film.
	Kishioka further discloses that the optical pressure-sensitive adhesive sheet includes an acrylic pressure-sensitive adhesive layer (paragraph [0013]) comprising an acrylic polymer formed from monomer components containing a hydroxyl-containing (meth)acrylic ester (paragraph [0017]), which is analogous to the claimed hydroxyl group-containing (meth)acrylate. Kishioka specifically discloses 4-hydroxybutyl (meth)acrylate (paragraph [0037]).
	Kishioka further discloses that the acrylic polymer comprises a (meth)acrylic alkyl ester whose alkyl moiety is a linear or branched-chain alkyl group (paragraph [0032]), which is construed to meet the claimed comonomer including at least one of alkyl (meth)acrylate monomers. Kishioka specifically discloses 2-ethylhexyl (meth)acrylate (paragraph [0033]).
	Kishioka further discloses that the acrylic pressure-sensitive adhesive has a storage shear modulus at 23ºC of from 0.8x105 to 5.0x105 Pa (paragraph [0013]).
	Kishioka further discloses that the acrylic pressure-sensitive adhesive composition comprises fillers (paragraph [0080]).
	Kishioka does not explicitly disclose the specific nanoparticles and storage modulus properties of the claim. Kishioka does not explicitly disclose the recovery rate of the adhesive film
	However, Lee discloses adhesive films for an optical display, wherein the adhesive comprises core-shell particles (paragraph [0003]). Said core-shell particles have an average particle diameter of about 3 µm or less (paragraph [0012]), which is inclusive of the claimed nanoparticles; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Lee further discloses that said core-shell particles comprise a core made of a silicone compound (paragraph [0014]) prepared from a siloxane obtained by a polymerization of at least one siloxane containing monomer (paragraph [0039]) (i.e., inclusive of the claimed organosiloxane co-polymer).
	Lee teaches that the inclusion of core-shell particles enables the adhesive film to absorb external-impacts to prevent a polarizer or polarizer plate from cracking (paragraph [0031]).
	Mohite similarly discloses core-shell particles that are particularly useful to improve the impact strength of resin compositions (paragraph [0008]), wherein said core-shell particles comprise a crosslinked polysiloxane core (paragraph [0007]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the core-shell particles of Lee into the adhesive composition of Lee. The motivation for doing so would have been to increase the impact strength of the adhesive composition.
	Further, it would have been obvious to crosslink the silicone core of Lee as prescribed by Mohite. The motivation for doing so would have been that crosslinked polyorganosiloxane cores are art-recognized cores for the formation of core-shell particles intended to provide impact resistance to resin compositions. Furthermore, the use of a known technique to improve similar products in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(C).
	Regarding the claimed storage modulus properties, Applicant’s original disclosure illustrates that a composition comprising a monomer mixture of 2-ethylhexyl acrylate (EHA) and 4-hydroxybutyl acrylate (HBA); nanoparticles; a radical polymerization initiator inclusive of 2,2-dimethoxy-2-phenylacetophenone and 1-hydroxycyclohexyl phenyl ketone; and a silane coupling agent produces an adhesive having the requisite modulus properties and recovery rate properties of the claim (Specification at pages 30-36 and Table 1, wherein all the examples have storage modulus values at 25ºC, -20ºC, and 80ºC; ratios of the storage modulus at 80ºC to -20ºC; and recovery rates within the claimed ranges).
	Similarly, the prior art combination encompasses an adhesive composition comprising a monomer mixture of 2-ethylhexyl acrylate and 4-hydroxybutyl acrylate of Kishioka; the nanoparticles of Lee and Mohite; benzoin initiators inclusive of 2,2-dimethoxy-2-phenylacetophenone and 1-hydroxycyclohexyl phenyl ketone (Kishioka at paragraph [0050]); and a silane coupling agent (Kishioka at paragraph [0080]).
	Therefore, one of ordinary skill in the art would readily recognize that the scope of the prior art combination encompasses an embodiment that is substantially identical to the claimed invention and both must have the same properties (i.e., the claimed storage modulus properties and recovery rate). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	As to the claimed recovery rate, Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a thickness from 10 to 500 µm (page 8, paragraph [0090]), which includes the 100 µm recited by claim 9.
	Further, Ooka discloses a pressure-sensitive adhesive composition for an optical film (paragraph [0001]), wherein said pressure-sensitive adhesive film comprises an acrylic polymer having a crosslinkable functional group (paragraph [0008]) inclusive of hydroxyl groups (paragraph [0030]).
	Ooka further discloses that the pressure-sensitive adhesive composition has a strain recovery rate of 50% or more such that any birefringence generated in the pressure-sensitive adhesive can be quickly eliminated to reduce any light leakage (paragraph [0024]).
	While there is no disclosure in Ooka that the recovery rate is measured in the same manner as the claim, absent evidence of criticality regarding how the recovery rate is measured and given that the recovery rate in Ooka falls within the range presently claimed, it is the Examiner's position that Ooka meets the requirement of the instant claim.
	Since the instant specification is silent to unexpected results, the specific recovery is not considered to confer patentability to the claims. As the ability to eliminate a generated birefringence in the adhesive film is a variable that can be modified, among others, by the optimization of the adhesive composition, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the recovery rate of the adhesive through the particular selection of the adhesive composition within the scope of the prior art combination to obtain the desired ability to eliminate birefringence (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select an embodied pressure-sensitive adhesive composition within the scope of Kishioka having the recovery rate prescribed by Ooka. The motivation for doing so would have been pressure-sensitive adhesive compositions having such a recovery rate quickly eliminate any birefringence generated in the adhesive such that any light leakage is reduced.
	Therefore, it would have been obvious to combine Lee, Mohite, and Ooka with Kishioka to obtain the invention as specified by the instant claim.

Regarding instant claim 10, the acrylic pressure-sensitive adhesive layer comprising an acrylic polymer formed from monomer components containing a hydroxyl-containing (meth)acrylic ester and the (meth)acrylic alkyl ester whose alkyl moiety is a linear or branched-chain alkyl group is construed to meet the requisite copolymer of the claim.

Regarding instant claim 11, Kishioka further discloses that the acrylic polymer contains the hydroxyl-containing (meth)acrylic ester in a content of from 5 to 35 percent by weight based on the total amount (100 percent by weight) of the monomer components constituting the acrylic polymer (paragraph [0017]).
	Kishioka further discloses that the (meth)acylic alkyl ester is contained in in the acrylic polymer at a content of preferably 30 percent by weight or more based on the total amount (100 percent by weight) of the monomer components constituting the acrylic polymer (paragraph [0035]).
	It is noted that the amount of hydroxyl-containing (meth)acrylic ester and the amount of (meth)acylic alkyl ester disclosed by Kishioka overlaps or includes the ranges recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 13, Kishioka further discloses that the acrylic polymer has a glass transition temperature (Tg) of preferably from -65ºC to -20ºC (paragraph [0077]).

Regarding instant claim 18, Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a haze of 3.0% or less (page 9, paragraph [0106]). Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a thickness from 10 to 500 µm (page 8, paragraph [0090]), which is inclusive of 100 µm. Therefore, it stands to reason that the scope of Kishioka must encompass an embodiment of an acrylic pressure-sensitive adhesive film having a thickness of 100 µm and a haze of 3.0% or less.

Regarding instant claim 19, Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a haze of 3.0% or less (page 9, paragraph [0106]). Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a thickness from 10 to 500 µm (page 8, paragraph [0090]), which is inclusive of 100 µm. Therefore, it stands to reason that the scope of Kishioka must encompass an embodiment of an acrylic pressure-sensitive adhesive film having a thickness of 100 µm and a haze of 3.0% or less.
	Kishioka broadly teaches that when the acrylic pressure-sensitive adhesive has a haze of 3.0% or less, it has better transparency and less adversely affects the transparency and appearance of optical products and optical parts using the pressure-sensitive adhesive sheet (page 9, paragraph [0106]).
	The prior art combination does not explicitly disclose the adhesive sheet having the requisite transparency after the film is subjected to 200% stretching, as required by the claim. However, Kishioka, as cited above, teaches the importance of maintaining transparency. Furthermore, the scope of the prior art combination is construed to encompass an embodiment that is substantially identical to the claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Since the instant specification is silent to unexpected results, the specific amount of haze value after stretching is not considered to confer patentability to the claims. As the transparency and appearance of the pressure-sensitive adhesive sheet are variables that can be modified, among others, by the selection of an optimized acrylic pressure-sensitive adhesive encompassed by the scope of the prior art that exhibits the requisite haze value, the precise haze value would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the haze value of the pressure-sensitive adhesive sheet after 200% stretching in the prior art combination to obtain the desired transparency and appearance (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding instant claim 26, Lee discloses that the silicone rubber comprising the core of the core-shell particles is prepared from siloxane or cyclosiloxane, and may be obtained by a polymerization of at least one of hexamethylcyclotrisiloxane, octamethylcyclotetrasiloxane, decamethylcyclopentasiloxane, dodecamethylcyclohexasiloxane, trimethylphenylcylclotrisiloxane, and octaphenylcyclotetrasiloxane (paragraph [0039]). As each of the oligomers includes dimethylsiloxane, methylphenylsiloxane, and/or diphenylsiloxane repeat units, one of ordinary skill in the art would readily recognize that polymerization of these oligomers produces copolymers of comprising diphenylsiloxane, methylphenylsiloxane, and/or diphenylsiloxane.
	Mohite similarly discloses core-shell particles that are particularly useful to improve the impact strength of resin compositions (paragraph [0008]), wherein said core-shell particles comprise a crosslinked polysiloxane core (paragraph [0007]). Mohite further discloses that said core is prepared by forming a polyorganosiloxane core by polymerizing a polydialkylsiloxane precursor selected from cyclic dimethylsiloxane oligomers comprising 4 to 12 dimethylsiloxane units inclusive of octamethylcyclotetrasiloxane (paragraphs [0009-0010]).
	Therefore, it would be readily apparent that the silicone rubber cores disclosed by both Lee and Mohite necessarily comprise a crosslinked copolymer comprising at least dimethylsiloxane and methylphenylsiloxane units.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kishioka in view of Lee, Mohite, and Ooka as applied to claim 9 above, and further in view of Kimura et al. (US Patent No. 6,771,335) (Kimura).

Regarding instant claim 12, Kishioka in view of Lee, Mohite, and Ooka discloses the adhesive film formed of the adhesive composition as cited in the rejection of claim 9, above.
	Kishioka further discloses that the acrylic pressure-sensitive adhesive layer has a haze of 3.0% or less (page 9, paragraph [0106]).
	The prior art combination does not explicitly disclose the requisite difference in index of diffraction between the nanoparticles and the hydroxyl group-containing (meth)acrylic copolymer.
	However, Kimura discloses a sheet comprising a binder resin and resin particles (col. 1, lines 64-67). Kimura teaches that the sheet has an internal haze of less than 40.0%, wherein internal haze is caused by the difference between refractive indices of the binder resin and resin particles (col. 2, lines 4-10). Kimura teaches that to satisfy such an internal haze, the refractive indices of the resin and the resin particles is preferably within 0.05 because when the difference exceeds 0.05, the internal haze is likely to increase (col. 3, lines 44-56).
	Before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to choose particles and resin within the scope of Kishioka in view of Lee, Mohite, and Ooka that that satisfy the refractive index difference prescribed by Kimura. The motivation for doing so would have been to minimize the internal haze caused by the combination of particles and resin.
	Therefore, it would have been obvious to combine Kimura with Kishioka in view of Lee and Mohite.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kishioka in view of Lee, Mohite, and Ooka as applied to claim 9 above, and further in view of Kim et al. (US Patent Application Publication No. US 2006/0035076 A1) (Kim).

Regarding instant claim 21, Kishioka in view of Lee, Mohite, and Ooka discloses the adhesive film formed of the adhesive composition as cited in the rejection of claim 9, above.
	Kishioka in view of Lee, Mohite, and Ooka does not explicitly disclose the bubble generation area of the adhesive film.
	However, Kim discloses an acrylic pressure sensitive adhesive for a polarizer (paragraph [0002]), which is analogous to the optical pressure-sensitive adhesives of the other prior art references. Kim further discloses that it is preferred to eliminate factors generating bubbles such as volatile components, reaction residues, etc. from a pressure sensitive adhesive before use (paragraph [0039]). Kim teaches that pressure sensitive adhesive compositions that do not generate bubbles have excellent durability (paragraph [0013]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to eliminate factors generating bubbles such as volatile components, reaction residues, etc. from the pressure-sensitive adhesive composition of Kishioka in view of Lee and Mohite as prescribed by Kim. The motivation for doing so would have been that adhesive compositions that do not produce bubbles have excellent durability.
	While there is no disclosure in Kim that the bubble generation is measured in the same way as the claim, absent evidence of criticality regarding how the bubble generation is measured and given that the bubble generation of the prior art combination falls within the range presently claimed, it is the Examiner's position that prior art combination meets the requirement of the instant claim.
	Therefore, it would have been obvious to combine Kim with Kishioka in view of Lee, Mohite, and Ooka to obtain the invention as specified by the instant claim.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kishioka in view of Lee, Mohite, and Ooka as applied to claim 9 above, and further in view of Takarada et al. (US Patent Application Publication No. US 2010/0209703 A1) (Takarada).

Regarding instant claims 22-23, Kishioka in view of Lee, Mohite, and Ooka discloses the adhesive film formed of the adhesive composition as cited in the rejection of claim 9, above.
	Kishioka in view of Lee, Mohite, and Ooka does not explicitly disclose peel strength of the adhesive film. Instead, the scope of the prior art is construed to encompass an embodiment that is substantially identical to the adhesive film of the claims.
	However, Takarada discloses an adhesive sheet for an optical member (paragraph [0001]), which is analogous to the optical pressure-sensitive adhesives of the other prior art references. Takarada further discloses that an acrylic pressure-sensitive adhesive is used to form the pressure-sensitive adhesive layer (paragraph [0048]). Takarada further discloses that the pressure-sensitive adhesive sheet has a peeling force of 1 N/25 mm or more such that adhesion reliability if increased (paragraph [0041]), wherein 1 N/25 mm is approximately 100 gf/in; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to select an embodied pressure-sensitive adhesive composition within the scope of Kishioka in view of Lee and Mohite that has the peel strength prescribed by Takarada. The motivation for doing so would have been to increase adhesion reliability.
	Therefore, it would have been obvious to combine Takarada with Kishioka in view of Lee, Mohite, and Ooka.

Answers to Applicant’s Arguments
In response to Applicant’s amendments, the grounds of rejection are altered. Furthermore, in response to Applicant’s arguments, the grounds of rejection are altered.
Applicant contends that the prior art does not disclose or obviate the claimed storage modulus properties. Specifically, Applicant traverses the Examiner’s previous position with regard to the prior art and the claimed storage modulus properties. Applicant contends that the prior art has not established the claimed storage modulus properties as result effective variables and argues that arriving at the claimed values would not involve routine optimization based on a result effective variable.
	The altered grounds of rejection, however, map out how the scope of the prior art combination necessarily encompasses an embodiment that is substantially identical to the claims, and that encompassed embodiment must have the same claimed properties absent evidence to the contrary.

Applicant further contends that the prior art combination fails to disclose an adhesive having the claimed recovery rate. In support of their position, Applicant points to Comparative Example 1 of the original disclosure and Supplementary Example 2 provided in the Declaration under 37 CFR §1.132 by Gwanghwan Lee signed 4 April 2022 (April 2022 Lee Declaration). Specifically, Comparative Example 1 is an adhesive composition comprising a monomer mixture of 2-ethylhexyl acrylate and 4-hydroxybutyl acrylate and no added nanoparticles, whereas Supplementary Example 2 is an adhesive composition comprising a monomer mixture of 2-ethylhexyl acrylate and 2-hydroxyethylacrylate and the nanoparticles of the claims. Applicant indicates that both Comparative Example 1 and Supplementary Example 2 have recovery rates below the claimed range.
	Applicant’s reference to Comparative Example 1 and Supplementary Example 2 are unpersuasive. Specifically, the data shows that these two examples do not have requisite recovery rate. The data is not persuasive to show that there exists at least one embodiment encompassed by the prior art that is substantially identical to Applicant’s claimed composition and would necessarily have the same properties inclusive claimed recovery rate. Furthermore, the prior art combination provides motivation to select such an encompassed embodiment as the prior art teaches that a recovery rate of 50% or more allows quick elimination of any birefringence generated in the pressure-sensitive adhesive to reduce any light leakage.

Applicant further contends that the prior art does not disclose or obviate the limitations of claim 26. Specifically, Applicant argues that neither Lee nor Mohite, cited to teach the claimed core-shell particles, discloses or obviates a crosslinked organosiloxane core comprising a copolymer of dimethylsiloxane, methylphenylsiloxane, diphenylsiloxane, or a combination thereof.
	Applicant’s argument is unpersuasive. As cited in the prior art rejection, Lee discloses cores comprising silicone rubbers that include at least one polymer having dimethylsiloxane units or methylphenylsiloxane units, and each of the oligomers includes dimethylsiloxane, methylphenylsiloxane, and/or diphenylsiloxane repeat units; therefore one of ordinary skill in the art would readily recognize that polymerization of these oligomers produces copolymers of comprising diphenylsiloxane, methylphenylsiloxane, and/or diphenylsiloxane. Furthermore, Lee discloses similar siloxane polymers used to produce crosslinked silicone rubber cores. Therefore, the prior art combination suggests that the its scope encompasses cores meeting the requisite claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        07/28/2022